DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The examiner acknowledged the amendment made to the claims on 02/01/2121.
Claims 1, 3, 5, 7-10, 13-14 and 18-22 are currently amended. Claims 2, 6, 11-12 and 16-17 are cancelled. Claims 4 and 15 are previously presented. Claims 1, 3-5, 7-10, 13-15 and 18-22 are hereby examined.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7-10, 13-14, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce WO97/37548 in view of Cerdena US Patent Application Publication No. 2007/0264407, hereinafter referred to as Pearce and Cerdena, respectively.
Regarding claims 1, 3, 10, 19 and 22, Pearce teaches a process of making a gelled food composition comprising 5-15% whey protein, comprising the steps of (page 3, line 8-11; page 5, line 1-30; page 8, line 14-29 and page 9, line 1-35, e.g., Example 1; page 25, line 24-25):
-preparing a solution of gellable protein such as whey protein;
-preparing an aqueous solution of an a polysaccharide hydrocolloid such as carrageenan;
-mixing the gellable protein with the aqueous polysaccharide hydrocolloid solution such that the mixture comprises 5-15% protein and 0-1% polysaccharide hydrocolloid;
-placing and sealing the composition in Glowrap PVDC seamless casing, which is interpreted to read on “filling the composition in a packaging container”.
-heating the composition at 90 ºC for 30 min, cooling, and storing the composition in chilled temperature (e.g., in a refrigerator) to allow a gel formation.

Pearce teaches that the gelled food comprises 5-15% whey protein, which overlaps with “at least 8.8%” as recited in claim 1 and “from 10.5% to 17.5%” as recited in claim 10. A concentration of 5-15% whey protein in the gelled food will have necessarily required a concentration of whey protein prior to mixing to be higher than 5-15% because the dilution occurs. Therefore, the concentration of whey protein prior to mixing overlaps with “at least 8.8%” as recited in claim 1 and “at least 11.66%” as prima facie case of obviousness exists. (MPEP 2144.05 I).
The temperature of heating as disclosed by Pearce falls within the range of “higher than 85 ºC” as recited in claim 1.
Pearce teaches a filling the composition in a packaging container prior to heating while the claimed method teaches heating before filling. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Pearce teaches a polysaccharide hydrocolloid such as carrageenan, but is silent regarding native starch. However, Pearce teaches that polysaccharide hydrocolloid is used to modify the texture of the gel such that the product can be suitably used in food application (pages 2, line 26-30; page 3, line 4-6; page 7, line 1-5). Cerdena teaches that a polysaccharide hydrocolloid composition comprising native starch is suitable for modifying the texture of a food such as dairy-based product, beverage, and non-dairy based food ([0004]; [0012]). Both Pearce and Cerdena are directed to using a polysaccharide hydrocolloid to modify the texture of food products that comprises diary-based product. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pearce by including the polysaccharide hydrocolloid composition comprising native starch as disclosed by Cerdena to modify the texture of the gelled food product comprising whey protein for the reason that Cerdena has established that native starch is an art recognized polysaccharide hydrocolloid suitable for modifying the texture of a dairy-based food. The prima facie obviousness determination. See MPEP 2144.07. 
The instant claim 1 recites preparing a Mass 1 composition comprising whey protein and native starch in step 1, thus suggesting a step of mixing whey protein with native starch. The instant claim 1 goes on to recite adding an aqueous solution comprising native starch to the composition that comprises whey protein in step 2. As such, the instant claim and the process as disclosed by Pearce in view of Cerdena differs in that prior art teaches one step of mixing whey protein with native starch, while the instant claim teaches an extra step of adding native starch to whey, or teaches splitting the one step mixing into two steps. However, given that Pearce in view of Cerdena teaches that hydrocolloid is able to modify the texture of the gel, it would have been obvious to a skilled artisan to repeating the step of adding native starch so as to modify the texture of the gel such that the product can be suitably used in food application, absent a showing of the criticality of such. 
Repeating the step of adding native starch would necessarily read on the limitation in claim 3 that the polysaccharide of the Mass 1 and the at least one polysaccharide of the aqueous preparation are identical.
 Pearce teaches that the mass ratio between the whey protein solution and the polysaccharide (e.g., carrageenan) solution is between 96:4 and 88:12 (the calculation is based on that the original carrageenan concentration is 2.5% and that in the mixture is 0.1-0.3%) (page 8, line 14-29 and page 9, line 1-35), which overlaps with those recited in claims 1 and 19. In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, the mass ratio between the whey protein composition and the polysaccharide solution depends on the amount of whey protein, amount of polysaccharide and total solids in the final product. Pearce teaches that the polysaccharide hydrocolloid should be present in amount of sufficient to influence the structure and texture of the gel (page 3, line 3-6), and the concentration of whey protein determines the rigidity of the gelled product in the food system (page 6, line 24-30). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the ratio between whey protein solution and polysaccharide solution such that the product has suitable amount of protein and polysaccharide which could exert suitable effect on the texture and rigidity of the gelled product. As such, the ratios as recited in claims 1 and 19 are merely obvious variants of the prior art.
Pearce in view of Cerdena does not explicitly teach the composition being “viscous”. However, the instant Specification indicates that viscous composition refers to one that is not liquid or pourable (page 3, line 2-3). The composition of Pearce forms a gel after cooling, which is not pourable and is interpreted to read on the limitation “viscous”.
Pearce in view of Cerdena does not teach the viscosity value and gel strength values as recited in claims 1 and 22. However, given that Pearce in view of Cerdena teaches essentially the same steps of mixing a substantially identical amount of whey protein with the same polysaccharide and the heating process, it logically follows that prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding claim 4, the claim limitation “the at least one aqueous preparation comprises a Mass 2 composition comprising the at least one polysaccharide, and at least a Mass 3 fruit preparation” suggests a step of mixing a Mass 3 fruit preparation with the polysaccharide solution. Pearce teaches that fruit can be added to the gellable protein solution before gelling to form a food product (page 3, line 16-24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of Pearce by including the step of adding fruit to the gellable protein solution to make a gelled product that has fruit because such a practice is known to be suitable in the art.
Pearce teaches adding fruit to the composition prior to the formation of gel, while the claim teaches mixing fruit preparation with polysaccharide before being mixing with whey protein. However, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result. (See MPEP 2144.04 IV).	
Regarding claims 5 and 20, the limitation that both the Mass 2 composition and the Mass 3 fruit preparation comprise a polysaccharide suggests the step of splitting the 
Regarding claim 7, Pearce, as enumerated above, teaches that the gelled food comprises 0-1% polysaccharide (page 14, line 25; Example 1). This amount overlaps with that recited in claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Regarding claims 8 and 21, Pearce teaches that pH of the composition should be maintained in a range of 3.5-7.5 for the texture property of the gelled product (page 7, line 13-15). This pH overlaps with those recited in claims 8 and 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 9, Cerdena teaches that sugars such as sucrose, glucose, fructose, dextrose or maltose are can be added to the dairy-based product to achieve the desired sweetness ([0019; 0001-0002]. Both Pearce and Cerdena are directed to diary-based products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pearce by including the aforementioned sugar to the solution that comprises whey protein such that the food composition has the desired sweetness.
Regarding claim 13, Pearce teaches that the composition has a protein content of 5-15%, thus the dry matter of the composition is at least 5-15%. This value falls within that recited in the claim. 
Regarding claim 14, Pearce does not teach that the Mass 1 (e.g., whey protein solution) is stored before being mixed with carrageenan solution (page 5 line 1-30; Example 1 page 8-9), which is interpreted to mean a zero storage time, which falls within that recited in the claim.
Regarding claim 18, Pearce teaches a step of storing the composition in chilled temperature (e.g., in a refrigerator) to allow a gel formation (page 8, line 20-29 and page 9, line 1-12).

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Cerdena as applied to claim 1 above, and further in view of Zande US Patent Application Publication No. 2014/0296162 (hereinafter referred to as Zande).
Regarding claim 15, Pearce in view of Cerdena teaches what has been recited above but is silent regarding the steps of powdering, optionally oil injection, homogenizing, BIRCH, STEWART, KOLASCH & BIRCH, LLP ADM/ADM/dsApplication No.: NEW Docket No.: 3493-0620PUSIPage 4 of 5pre-heating,  flash cooling, further cooling and optionally storing to make the whey protein composition. 
Zande teaches a process of making whey protein composition comprising the steps of powdering (e.g., dissolving whey protein in water), homogenizing, BIRCH, STEWART, KOLASCH & BIRCH, LLP ADM/ADM/dsApplication No.: NEW Docket No.: 3493-0620PUSIPage 4 of 5pre-heating, heating by Direct Steam Injection (DSI), flash cooling, and further cooling to make the whey protein preparation that is less astringent and has satisfactory shell life ([0176]; [0013-0015]). 
Both Pearce and Zande are directed to whey protein composition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pearce in view of Cerdena by including the aforementioned steps to make the whey protein preparation that is less astringent and has satisfactory shell life.

Response to Arguments
Applicant's arguments filed 02/01/2121 have been fully considered but they are not persuasive.
Applicant asserts on pages 8-9 of the Remarks that the present invention results a gel that has unexpected result or property. In particular, applicant asserts that the gel obtained from the present invention has increased rheology stability as shown in Example 2 of the specification.
This assertion is not accurate, for the reason that the showing in the example of the specification is not commensurate in scope with the claim. In particular, while claim 1 recites that the Mass 1 composition comprises whey protein and native starch, the Mass 1 composition as shown in examples further comprises fish oil, caseinate, sugar, etc. (Table 1). Similarly, where claim 1 recites that the at least one aqueous preparation comprises native starch, Table 2 of the specification has shown that the Mass 2 which is contained in the aqueous preparation further contains milk, sugar, modified starch, etc. As such, claim 1 is much broader than the showing in the examples such that the latter is not commensurate in scope with the claim. 
Applicant argues on pages 10-13 of the Remarks that cited references fail to disclose all the claim limitation. Applicant specifically argues that while Cerdena teaches adding native starch to the solution of protein will stabilizes the product, example 2b has demonstrated that physical stability is not maintained.
Applicant’s arguments are not persuasive. The office action mailed 09/01/2020 and the instant office action have set forth that, notwithstanding that the claimed invention is not identically disclosed, the differences between the present invention and the cited references are such that the present invention as a whole would have been obvious to a skilled artisan to which the claimed invention pertains. Unfortunately, applicant has failed to show otherwise. Regarding the function of native starch, where 
Applicant argues on page 12 of the Remarks that a prima facie case of obviousness has not been established by the office for the reason that the cited references provides no proper rationale that would allow a skilled artisan to arrive at the claimed invention.
This argument is not persuasive. All the modifications of the primary reference are furnished with a sound rationale in the previous and instant office actions. Applicant has failed to point out which modification lacks proper rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791